DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 7/23/2021 is acknowledged and made of record. Claims 1-27 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 07/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1-8, 10, 16-23 are objected to because of the following informalities: (Note: objection applies to subsequent dependent claims). Appropriate correction is required.
Claim 1, the limitation “a driving line connected to a first touch electrode among the first touch electrodes disposed in the round portion of the touch sensor area, and a sensing line connected to a second touch electrode among the second touch electrodes disposed in the round portion of the touch sensor area” implies that a plurality of first touch electrodes are disposed in the round portion of the touch sensor area prior to this limitation in the claim, and that a plurality of second touch electrodes are disposed in the round portion of the touch sensor area prior to this limitation in the claim. 
However, there is no recitation of a plurality of touch electrodes being disposed in the round portion of the touch sensor prior to this limitation in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 10, the limitation “…a second touch electrode of the second touch electrodes that is disposed in the round portion; …to a first touch electrode the first touch electrodes that is disposed in the round portion” implies that a plurality of second touch electrodes are disposed in the round portion and that a plurality of first touch electrodes are disposed in the round portion, prior to this limitation in the claim. However, there is no recitation of a plurality of touch electrodes being disposed in the round portion of the touch sensor prior to this limitation in the claim. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 16, the limitation “wherein some of the sensing lines of the first group are connected to the second touch electrodes disposed in a first round portion of the plurality of round portions, and the driving lines of the first group are connected to the first touch electrodes disposed in a second round portion of the plurality of round portions” implies that second electrodes are disposed in a first portion of the plurality of round portions prior to this limitation in the claim, and that a first touch electrodes are disposed in a first portion of the plurality of round portions, prior to this limitation in the claim. However, there is no recitation of second touch electrodes or first touch electrodes being disposed in the plurality of round portions (or a a first portion of the plurality of portions). Therefore, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yilmaz (US 2011/0048813).
As to Claim 9, Yilmaz discloses A touch sensing unit comprising: 
first touch electrodes (fig.1- drive electrode 60, 61 of electrode E1; para.0046) and second touch electrodes (fig.1- sense electrodes 51-54, 55-58 of E1; para.0046) disposed in a touch sensor area (fig.1- sensor area -substrate 40); 
driving lines connected to the first touch electrodes (fig.1- drive line 21 connected to drive electrodes 60, 61; para.0044, 0046); 
sensing lines of a first group electrically connected to a first portion of the second touch electrodes (fig.1- sense line 26 connected to sense electrodes 51, 55; sense line 28 connected to sense electrodes 52, 56; para.0047); and 
sensing lines of a second group electrically connected to a remaining portion of the second touch electrodes not including the first portion (fig.1- sense line 24 connected to sense electrodes 54,58; sense line 22 connected to sense electrodes 53,57; para.0047), 
wherein at least one of the sensing lines of the first group intersects at least one of the driving lines (fig.1- sense line 26, 28 intersects drive line 21).

As to Claim 11, Yilmaz discloses wherein the sensing lines of the first group are disposed at one a first side of the touch sensor area (fig.1- sense lines 26, 28 disposed on the left side) and the sensing lines of the second group are disposed at a second side of the touch sensor area (fig.1- sense lines 22,24 disposed on the right side).

As to Claim 12, Yilmaz discloses wherein a number of the sensing lines of the first group (fig.1- sense line 26 (may be read as a firs group); see also fig.4A- sense line 24) is less than a number of the sensing lines of the second group (fig.1- sense line 22, 24 (may be read as second group collectively); fig.4A- sense line 26,28 collectively)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0167037) in view of Koide et al. (US 2018/0356668), further in view of Lin et al. (US 2016/0351098).
As to Claim 1, Lee et al. discloses A touch sensing unit comprising:
first touch electrodes (fig.7-8 -touch electrode X-TE, where touch electrode X-TE may be driving electrodes; para.0149-0150, 0152) and second touch electrodes disposed in a touch sensor area (fig.7-8- touch electrode Y-TE, where touch electrode Y-TE may be sensing electrodes; para.0149-0150, 0152), which includes a round portion having a curvature; 
a driving line connected to a first touch electrode among the first touch electrodes disposed in the round portion of the touch sensor area (fig.7-8- X-touch routing line X-TL connected to touch line X-TEL include multiple X-touch electrodes X-TE (driving touch electrodes) that are electrically connected; para.0153,0213) and
a sensing line connected to a second touch electrode among the second touch electrodes disposed in the round portion of the touch sensor area (fig.7-8-Y-touch routing line Y-TL connected to touch line Y-TEL (read as sensing line) include multiple Y-touch electrodes Y-TE (sensing touch electrodes) that are electrically connected; para.0154); 
wherein the driving line and the sensing line intersect each other (para.0156- touch lines X-TEL and Y-TEL may intersect).
Lee et al. does not expressly disclose where the touch sensor area includes a round portion having a curvature; wherein the driving line and the sensing line intersect each other.
	Koide et al. discloses a display panel having a touch detecting function comprising a display area DA that includes a plurality of detection electrodes (fig.1-2- RX electrodes) and common electrodes (figs.1-2- CE electrodes (sensing electrodes); para.0034-0035), where the display area DA includes corner portions C5 which are round portion portions or curved portions (figs.1-2-para.0024-0025). Koide et al. further discloses where the display panel comprises first and second substrates SUB1, SUB2 that also include round portions (figs.1-2- para.0025-0026).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al. by implementing the display panel of Lee et al. having round or curved portions, as disclosed by Koide et al., the motivation being to provide a narrow frame (para.0004, 0096).
	Lee et al. in view of Koide et al. disclose where the Y-touch electrode line and the X-touch electrode intersect (Lee-para.0156), but do not expressly disclose wherein the driving line and the sensing line intersect each other.
	Lin et al. discloses a display having a circular shape with a curved edge, and wherein the data lines and gate lines intersect each other in the rounded portions, active area AA and inactive area IA (fig.5-0040-0041). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Koide et al., by implementing the driving lines (X-TL line of Lee) and sensing lines (Y-TL line of Lee) so as to intersect each other in the inactive area, as disclosed by Lin et al., the motivation being to minimize the width of the inactive border area, thus providing improved an display with curved edges. 
	
As to Claim 2, Lee et al. in view of Koide et al., as modified by Lin et al., disclose wherein a planar shape of the first touch electrode connected to the driving line in the round portion (Lee-fig.8- para.0125- the outer peripheral electrodes of touch electrodes X-TE (driving electrodes) may have a shape of triangle; Koide-figs.1-2,8; round portions C5; Lin-fig.6) is different from a planar shape of first touch electrodes that are disposed in areas excluding the round portion (Lee-fig.8- touch electrodes X-TE on the inner area of display area have diamond or rhombus shape).

As to Claim 3, Lee et al. in view of Koide et al., as modified by Lin et al., disclose wherein a planar shape of the second touch electrode connected to the sensing line in the round portion (Lee-fig.8- para.0125- the outer peripheral electrodes of touch electrodes Y-TE (sensing electrodes) may have a shape of triangle; Koide-figs.1-2,8-round portions C5; Lin-fig.6) is different from a planar shape of second touch electrodes that are disposed in areas excluding the round portion (Lee-fig.8- touch electrodes Y-TE on the inner area of display area have diamond or rhombus shape).

As to Claim 27, Lee et al. discloses A display device comprising: 
a display unit including a display area which includes pixels (fig.3- subpixels SP arranged on substrate SUB; para.0102); and 
a touch sensor area overlapping the display area which includes a touch sensing unit (fig.8- touch panel TSP), wherein the touch sensing unit includes: 
first touch electrodes (fig.7-8 -touch electrode X-TE, where touch electrode X-TE may be driving electrodes; para.0149-0150, 0152) and second touch electrodes (fig.7-8- touch electrode Y-TE, where touch electrode Y-TE may be sensing electrodes; para.0149-0150, 0152) disposed in a round portion of the touch sensor area having a curvature; 
driving lines connected to a first portion of the first touch electrodes disposed in the round portion of the touch sensor area among the first touch electrodes (fig.7-8-X-touch routing line X-TL connected to touch line X-TEL include multiple X-touch electrodes X-TE (driving touch electrodes) that are electrically connected; para.0153,0213); and 
sensing lines connected to a first portion of the second touch electrodes disposed in the round portion of the touch sensor area among the second touch electrodes (fig.7-8-Y-touch routing line Y-TL connected to touch line Y-TEL include multiple Y-touch electrodes Y-TE (sensing touch electrodes) that are electrically connected; para.0154,2016); and 
at least one driving line of the driving lines and at least one sensing line of the sensing lines intersect each other (para.0156- touch lines X-TEL and Y-TEL may intersect).
Lee et al. does not expressly disclose a round portion of the touch sensor area having a curvature; at least one driving line of the driving lines and at least one sensing line of the sensing lines intersect each other.
	Koide et al. discloses a display panel having a touch detecting function comprising a display area DA that includes a plurality of detection electrodes (fig.1-2- RX electrodes) and common electrodes (figs.1-2- CE electrodes (sensing electrodes); para.0034-0035), where the display area DA includes corner portions C5 which are round portion portions or curved portions (figs.1-2-para.0024-0025). Koide et al. further discloses where the display panel comprises first and second substrates SUB1, SUB2 that also include round portions (figs.1-2- para.0025-0026).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al. by implementing the display panel of Lee et al. having round or curved portions, as disclosed by Koide et al., the motivation being to provide a narrow frame (para.0004, 0096).
	Lee et al. in view of Koide et al. disclose where the Y-touch electrode line and the X-touch electrode intersect (Lee-para.0156), but do not expressly disclose at least one driving line of the driving lines and at least one sensing line of the sensing lines intersect each other.
	Lin et al. discloses a display having a circular shape with a curved edge, wherein the display may be a touch screen display having a touch sensor, and wherein the data lines and gate lines intersect each other in the rounded portions, active area AA and inactive area IA (fig.5-0040-0041). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Lee et al. in view of Koide et al., by implementing the driving lines (X-TL line of Lee) and sensing lines (Y-TL line of Lee) so as to intersect each other in the inactive area, as disclosed by Lin et al., the motivation being to minimize the width of the inactive border area, thus providing improved an display with curved edges. 
Claim(s) 10, 16-17,19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable Yilmaz et al. (US 2011/0048813) in view of Koide et al. (US 2018/0356668).
As to Claim 10, Yilmaz discloses wherein at least one of the sensing lines of the first group is connected to a second touch electrode of the second touch electrodes (fig.1- sense line 26 connected to sense electrodes 51, 55), and at least one of the driving lines is connected to a first touch electrode the first touch electrodes (fig.1-drive line 21 connected to drive electrodes 60, 61). 
Yilmaz does not expressly disclose wherein: the touch sensor area includes a round portion having a curvature, and where first touch electrodes and second touch electrodes disposed in the round portion.
Koide et al. discloses a display panel comprising a display area DA that includes a plurality of detection electrodes (fig.1-2- RX electrodes) and common electrodes (figs.1-2- CE electrodes (sensing electrodes); para.0034-0035), where the display area DA includes corner portions C5 which are round portions or curved portions (figs.1-2-para.0024-0025). Koide et al. further discloses where the display panel comprises first and second substrates SUB1, SUB2 that also include round portions (figs.1-2- para.0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yilmaz by implementing the display panel having round or curved portions, as disclosed by Koide et al., the motivation being to provide a narrow frame (para.0004, 0096).

As to Claim 16, Yilmaz discloses A touch sensing unit comprising: 
first touch electrodes (fig.2,2D- drive electrode 60A, 60B of electrode E1; para.0074) and second touch electrodes (fig.2,2D- sense electrodes 51-54, 55-58 of E1; para.000071, 0074) disposed in a touch sensor area that includes a plurality of round portions ((fig.2- sensor area -substrate 40).
driving lines of a first group electrically connected to a first portion of the first touch electrodes (fig.2,2D- drive line 21A connected to drive electrode 60A; para.0074); 
driving lines of a second group electrically connected to a remaining portion of the first touch electrodes not including the first portion of the first touch electrodes (fig.2,2D- drive line 21B connected drive electrode 60B; para.0074); 
sensing lines of a first group electrically connected to a first portion of the second touch electrodes (fig.2,2D- sense line 26 connected to sense electrodes 51, 55; sense line 28 connected to sense electrodes 52, 56; para.0047, 0070-0071,0074) and 
sensing lines of a second group electrically connected to a remaining portion of the second touch electrodes not including the first portion of the second touch electrodes (fig.1- sense line 24 connected to sense electrodes 54,58; sense line 22 connected to sense electrodes 53,57; para.0047,0070-0071,0074), 
wherein some of the sensing lines of the first group are connected to the second touch electrodes disposed in a first round portion of the plurality of round portions, (fig.2,2D-  sense line 26 connected to sense electrode 51,55 located at upper left corner of touch sensor) and 
the driving lines of the first group are connected to the first touch electrodes disposed in a second round portion of the plurality of round portions (fig.2,2D- drive line 21B connected to drive electrode 60B, located upper right corner of touch sensor).
Yilmaz does not expressly disclose a touch sensor area that includes a plurality of round portions.
Koide et al. discloses a display panel comprising a display area DA that includes a plurality of detection electrodes (fig.1-2- RX electrodes) and common electrodes (figs.1-2- CE electrodes (sensing electrodes); para.0034-0035), where the display area DA includes corner portions C5 which are round portions or curved portions (figs.1-2-para.0024-0025). Koide et al. further discloses where the display panel comprises first and second substrates SUB1, SUB2 that also include round portions (figs.1-2- para.0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yilmaz by implementing the display panel having round or curved portions, as disclosed by Koide et al., such that sense line (of Yilmaz- upper left corner) is disposed in round portion (Koide- upper left corner)) and the drive line (of Yilmaz-upper right corner) disposed at round portion (Koide-upper right corner).The motivation being to provide a narrow frame (Koikde-para.0004, 0096).

As to Claim 17, Yilmaz in view of Koide et al. disclose wherein the sensing lines of the first group are disposed between the driving lines of the first group and the driving lines of the second group (Yilmaz-fig.2,2D- sense line 26 disposed between drive line 21A of electrodes E1-E4).

As to Claim 19, Yilmaz in view of Koide et al. disclose wherein: the sensing lines of the first group are disposed at a first side of the touch sensor area (Yilmaz-fig.2,2D- sense line 26, 28-left side), and the sensing lines of the second group are disposed at a second side of the touch sensor area (Yilmaz-fig.2,2D- sense lines 22,24-right side).

As to Claim 20, Yilmaz in view of Koide et al. disclose wherein the driving lines of the first group are disposed at the first side of the touch sensor area (Yilmaz-fig.2,2D- drive line 21A-left side).

As to Claim 21, Yilmaz in view of Koide et al. disclose wherein the driving lines of the second group are disposed at a third side of the touch sensor area (Yilmaz-fig.2,2D- drive line 21B-right side).

As to Claim 22, Yilmaz in view of Koide et al. disclose wherein a number of the sensing lines of the first group is less than a number of the sensing lines of the second group (Yilmaz- fig.2,2D- sense line 26 (may be read as a firs group) is less than number of sense lines 22,24 collectively; see also fig.4A- sense line 24 less than sense line 26,28 collectively).

As to Claim 23, Yilmaz in view of Koide et al. do not expressly disclose, wherein a number of the driving lines of the first group is less than a number of the driving lines of the second group. 
However, Yilmaz in view of Koide et al., disclose where the number of drive electrodes may be reduced or increased (Yilmaz-see fig.1, 2C,3,7A-B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yilmaz in view of Koide et al., by increasing the number of drive electrodes and drive lines respectively, since in doing to so would not have modified the operation of the device, thus yielding predictable results.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 2011/0048813) in view of Lee et al. (US 2020/0167037).
	As to Claim 13, Yilmaz does not expressly disclose, but Lee et al. discloses: first touch pads connected to the sensing lines of the first group (fig.8- para.0160; touch pads Y-TP connected to lines Y-TEL, columns 1-2, row 1; para.0091-0092); and second touch pads connected to the sensing lines of the second group (fig.8- para.0160; touch pads Y-TP connected to lines Y-TEL, columns 4-5, row 1; para.0091-0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yilmaz by implementing a touch pad portion comprising a plurality of touch pads as disclosed by Lee et al., the motivation being to be able to arrange the sense lines and drive lines in an nonactive area of the display panel and electrically connect the sense lines and drive lines (of Yilmaz) to the controller via the touch pads.

As to Claim 14, Yilmaz in view of Lee et al. discloses wherein: the first touch pads are disposed at a first side of a pad area (Yilmaz- fig.1; Lee-fig.8- para.0160; touch pads Y-TP connected to lines Y-TEL, columns 1-2, row 1 {wherein the area where the pad Y-TP [corresponding to Y-TL col 1-2, row1]  is located is read as first side of pad area}); and the second touch pads are disposed at a second side of the pad area (Yilmaz-fig.1; Lee-fig.8- para.0160; touch pads Y-TP connected to lines Y-TEL, columns 4-5, row 1 {wherein the area where the pad Y-TP[ corresponding to Y-TL col 4-5, row 1] is located is read as second side of pad area}).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 2011/0048813) in view of Jeong et al. (US 2020/0089351).
As to Claim 15, Yilmaz does not expressly disclose, but Jeong et al. discloses: a guard line surrounding a sensing line disposed at an outermost side among the sensing lines of the first group and a sensing line disposed at an outermost side among the sensing lines of the second group (fig.6- guard line GL1- GL4; para.0092-0093, 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yilmaz by implementing a guard line as disclosed by Jeong et al., so as to surround the sensing line (of Yilmaz), the motivation being to minimize the influence of voltage variations of the sensing lines (para.0097-Jeong).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (US 2011/0048813) in view Koide et al. (US 2018/0356668), further in view of Jeong et al. (US 2020/0089351).
As to Claim 15, Yilmaz in view of Koide et al. do not expressly disclose, but Jeong et al. discloses: a guard line disposed between the sensing lines of the first group and the driving lines of the first group (fig.6- guard line GL1- GL4; para.0092-0093, 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yilmaz by implementing a guard line as disclosed by Jeong et al., so as to surround the sense line and drive line (of Yilmaz), the motivation being to minimize the influence of voltage variations of the sensing and driving lines lines (para.0097-Jeong).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0239131) in view of Lee et al. (US 2020/0167037).
As to Claim 24, Kang et al.  Kang et al. discloses A touch sensing unit comprising: 
first touch electrodes (fig.3A-sensing electrodes 240, 241- para.0051) and second touch electrodes (fig.3A- sensing electrodes 250, 251- para.0051) disposed in a touch sensor area which includes a round portion having a curvature (fig.2-3- circular touch panel 200); 
driving lines connected to a first portion of the first touch electrodes disposed in the round portion of the touch sensor area among the first touch electrodes (fig.2-3- connection wiring 260, 262 (read as driving line) connected to sensing electrode 240, 241 respectively); and 
sensing lines connected to a first portion of the second touch electrodes disposed in the round portion of the touch sensor area among the second touch electrodes (fig.2-3- connection wiring 261,263 (read as sensing line) connected to sensing electrode 251,250 respectively), 
wherein the driving lines and the sensing lines are alternately disposed in the round portion of the touch sensor area (fig.3A- connection wiring 260-263 are alternately disposed).
	Kang et al. does not expressly disclose where the connection wiring are driving lines or sensing lines.
	Lee et al. discloses a touch panel comprising X-touch touch electrodes and Y-touch electrodes that may serve as driving and sensing electrodes respectively, and corresponding routing lines X-TL, Y-TL as driving and sensing lines receptively (fig.7-8- para.0149-0150). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang et al. by implementing first touch electrodes and second touch electrodes (of Kang) as driving touch electrodes and sensing touch electrodes, respectively, as disclosed by Lee et al., the motivation being to provide detection of whether or not a touch exist and/or touch coordinate and whether touch is a pointer or a finger.  

Allowable Subject Matter
Claims 4-8, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein: each of the driving line and the sensing line includes a plurality of touch signal layers; and each of the driving line and the sensing line includes one touch signal layer among the plurality of touch signal layers in an intersection area between the driving line and the sensing line, the one touch signal layer of each of the driving line and the sensing line in the intersection area are different from each other” in combination with the other limitation in the claim.
Claim 25 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein: each of the driving lines and the sensing lines includes a first touch signal layer and a second touch signal layer; and the first touch electrodes and the second touch electrodes are disposed on a same layer with the second touch signal layer” in combination with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627